Final order of the City Court of WMte Plains modified by striking therefrom the provisions for a money judgment for rent and costs against The S. R. Produce Markets, Inc., and WMte Plains Produce Markets,, subtenants, *765and as so modified unanimously affirmed, in so far as an appeal therefrom is taken, without costs. The petition does not allege and the proof does not show that the relationship of landlord and tenant ever existed between the petitioner and The S. R. Produce Markets, Inc., or the White Plains Produce Markets. Present — Lazansky, P. J., Young, Carswell, Davis and Adel, JJ.